Citation Nr: 0530473	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

In September 1993, the veteran testified at a hearing before 
a hearing officer at the RO. In March 1997, he testified 
before a Member of the Board. The case was remanded in June 
1997 and November 1999 for further development. 

In December 2004 it was again remanded to afford the veteran 
the opportunity to a second hearing before a Member of the 
Board since the Judge who conducted the March 1997 Board 
hearing was no longer at the Board. In April 2005, he 
testified before the undersigned. Transcripts of these 
hearings are of record.

This matter is referred to the RO thought the Appeals 
Management Center.  VA will contact appellant of any action 
he needs to undertake.


REMAND

The veteran essentially contends in an affidavit, and in 
testimony, that the base he was assigned to during the last 
five months of his service in Vietnam, the J.J. Carroll, was 
subjected to incoming rockets, mortars, and gunfire, and that 
his close friend, [redacted], ([redacted]) was killed by 
incoming rounds, he saw him die, and recovered the body. 
Service personnel records show that the veteran was in the 
6th Bn, 32d Arty from January 1971 to September 1971 as a 
First Cook.

In June 1997, the Board remanded the case for further 
development. A March 1998 response from the Center for 
Research of Unit Records (CURR) provided unit history showing 
that battery B of the 6th Bn, 32d Arty was assigned to the 
XXIV Corps in July 1971. There was no information pertinent 
to firebase J.J. Carroll, to which the veteran reported he 
was attached during the last five months of his tour of duty 
in Vietnam. A U.S. Army casualty report also received in 
March 1978 indicated that [redacted] was a ground casualty, 
wounded on August 15, 1971, and died in Okinawa on September 
[redacted], 1971. The record did not indicate [redacted] unit or his 
location when wounded. 

In a November 1999 remand, the Board noted that although 
[redacted] was killed, there was no corroboration of the manner 
or location of his death, and requested further stressor 
verification. In a June 2002 response, the Center for 
Research of Unit Records (CURR), confirmed [redacted]'s death, 
and noted that [redacted]'s DA 1300 in his official military 
personnel file (OMPF) may contain information of 
circumstances related to his death. Although the RO obtained 
Form DA 1300, it merely shows that [redacted] was in Btry B, 6th 
Bn, 32d Arty, 108th Arty Gp, XXIV Corps), was wounded on 
August 15, 1971, and died in Okinawa on September [redacted], 1971, 
but does not provide the required information as to the 
location of the 108th Arty Gp (his location) when wounded. 
[redacted]'s OMPF was not obtained by the RO.

While there is some discrepancy between the veteran's 
assertions and the information in Form DA 1300 as to the time 
of [redacted]'s death (September 1971 versus August 1971, 
respectively), it does not appear that records noted by the 
Board's prior remand as necessary to verify the veteran's 
stressors were obtained by the RO. There is still no evidence 
reflecting [redacted]'s location when he was wounded, i.e. 
(whether he was at Firebase J.J. Carroll with the veteran), 
and there is no evidence that firebase J.J. Carroll was 
subjected to incoming rockets, mortar and gun fire with 
casualties in August and September 1971.

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App 268 
(1998). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should (1) contact NPRC and 
request the personnel records for R.T. 
[redacted]; request morning reports for 
[redacted]'s unit of assignment for the 
period August 1, 1971 to September 23, 
1971 (Btry B, 6th Bn, 32d Arty, 108th Arty 
Gp, XXIV Corps) relevant to the 
circumstances of his combat wounds in 
August 1971, to include any mention of 
incoming rounds at J.J. Carroll firebase; 
(2) Contact CURR and request staff 
journals for Btry B, 6th Bn, 32d Arty for 
the period from August 1, 1971 to 
September 23, 1971, pertinent to the 
veteran's claimed assignments. 
Specifically, it should be determined 
where Mr. [redacted] was initially wounded! 

2.  The RO should also undertake any 
other indicated development, including 
returning the claims folder to an 
appropriate examiner if any stressors are 
verified, for an opinion as to whether 
the veteran's PTSD is related to any 
verified stressor(s).

3.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD based on de novo review of all 
pertinent evidence. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

